     Case 2:20-cv-00086-APG-VCF Document 78 Filed 12/16/20 Page 1 of 4




 1   SAO
     Arlette P Newvine, Esq.
 2   Nevada Bar No. 14613
     Newvine Law, LLC
 3   2360 E. Commercial Drive
     Pahrump, Nevada 89048
 4   Telephone: (775) 751-3585
     anewvine@newvinelaw.com
 5
     The undersigned does hereby affirm that this
 6   document does not contain the social security
     number of any person.

 7                                    IN THE UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 8

 9   KARL MITCHELL and KAYLA                               Case No: 2:20-cv-00086-APG-VCF
     MITCHELL,
10                                                         STIPULATION AND ORDER TO
     Plaintiffs,                                           CONTINUE DEADLINE FOR
11                                                         STIPULATED DISCOVERY PLAN AND
     vs.                                                   SCHEDULING ORDER
12
     NYE COUNTY, NEVADA, a political
13   subdivision of the State of Nevada, HARRY
     WILLIAMS, in his individual and official
14   capacity as an employee of Nye County,
     SUSAN RYHAL, in her individual and
15   official capacity as an employee of Nye
     County, SHARON WEHRLY, in her
16   individual and official capacity as an employee
     of Nye County, ZUZANA KUKOL, an
17   individual and Nye County Agent capacity,
     SCOTT SHOEMAKER, an individual and
18   Nye County Agent capacity, DOES 1-10,

19              Defendants.

20

21

22              IT IS HEREBY STIPULATED AND AGREED, by and between the parties herein,

23   through counsel, ARLETTE P NEWVINE, ESQ., of NEWVINE LAW, representing Plaintiffs,

24   BRENT RYMAN, ESQ., of ERICKSON, THORPE & SWAINSTON, LTD, representing Nye

                                                       1
     Case 2:20-cv-00086-APG-VCF Document 78 Filed 12/16/20 Page 2 of 4




 1   County et al, and Wade M. Hansard of McCormick, Barstow, Sheppard, Wayte & Carruth LLP,

 2   representing the newly added Defendants that the parties hereby agree and stipulate to the

 3   following with regard to the deadline for the Stipulated Joint Discovery Plan and Scheduling

 4   Order:

 5            IT IS STIPULATED AND AGREED that the Stipulated Joint Discovery Plan and

 6   Scheduling Order was due on December 11, 2020.

 7            IT IS STIPULATED AND AGREED that the New Party Defendants filed a Motion to

 8   Dismiss the Amended Claims including additional Defendants on or about December 4, 2020

 9   wherein responses are due by December 18, 2020 and the CM/ECF docket indicated a new

10   Discovery Plan/Scheduling Order is due by January 18, 2021.

11            IT IS STIPULATED AND AGREED that this is the First Stipulation for an Extension of

12   Time concerning a stipulated Scheduling Order, and that all parties wish to have the new Discovery

13   Plan/Scheduling Order be due by January 18, 2021, or another time set by this Court in

14   consideration of the time it may take to rule on said Motion to Dismiss.

15            DATED this 15 day of December, 2020.

16   SUBMITTED BY:                                       Reviewed and Approved by:

17   /s/Arlette Newvine________                          /s/Brent Ryan       _____
     ARLETTE P NEWVINE, ESQ.                             BRENT RYMAN, ESQ.
18   NEWVINE LAW, LLC                                    ERICKSON, THORPE & SWAINSTON,
     Nevada Bar Number 14613                             LTD,
19   2360 E Commercial Dr                                Attorney for Nye County Defendants et al,
     Pahrump, NV 89048
20   Attorney for Plaintiff                              Reviewed and Approved by:

21                                                       /s/Wade Handard     ______
                                                         WADE HANSARD, ESQ.
22                                                       McCormick, Barstow, Sheppard, Wayte &
                                                         Carruth LLP
23                                                       Attorney for Shoemaker and Kukol

24

                                                     2
     Case 2:20-cv-00086-APG-VCF Document 78 Filed 12/16/20 Page 3 of 4




 1

 2                                             ORDER
            Based upon the foregoing Stipulation of the Parties and good cause appearing therefore,
 3
     IT IS HEREBY ORDERED that the new Discovery Plan/Scheduling Order be due on or before
 4
     January 18, 2021.
 5
            IT IS SO ORDERED.
 6

 7
                                                  ___________________________
 8                                                UNITED STATES MAGISTRATE JUDGE

 9
                                                            12-16-2020
10                                                DATED:____________________________

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   3
     Case 2:20-cv-00086-APG-VCF Document 78
                                         77 Filed 12/16/20 Page 4 of 4




 1                               CERTIFICATE OF MAILING

 2
            I DO HEREBY CERTIFY that service of the foregoing STIPULATION AND ORDER
 3
     TO EXTEND TIME TO FILE STIPULATED DISCOVERY PLAN AND SCHEDULING
 4
     ORDER was made this 15 day of December, 2020 electronically by filing with the CM/ECF
 5
     website and service to:
 6
            Brent Ryman, Esq.
            Erickson, Thorpe & Swainston, Ltd.
 7
            PO Box 3559
            Reno, NV 89505
 8
            Attorney for Defendant,
            Nye County, Nevada
 9
            bryman@etsreno.com
10
            Wade M. Hansard
            Nevada Bar No. 8104
11
            Renee M. Maxfield
            Nevada Bar No. 12814
12
            Allison L. Rothgeb
            Nevada Bar No. 14262
13
            8337 West Sunset Road, Suite 350
            Las Vegas, Nevada 89113
14
            wade.hansard@mccormickbarstow.com,
15
                                                 /s/Arlette Newvine
16                                               Arlette P Newvine

17

18

19

20

21

22

23

24

                                                  4
